                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:19-cv-128-FDW

CHRISTOPHER D. ELLERBE,                   )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
JOHN A. HERRING, et al.,                  )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on periodic status review of the case.

       On October 25, 2019, the United States Marshals Service was ordered to attempt to serve

Defendant Albert Keith Lambert in accordance with Rule 4 of the Federal Rules of Civil

Procedure. (Doc. No. 20). The U.S. Marshals Service was instructed to use all reasonable efforts

to locate and serve Defendant Lambert and, if it was unable to obtain service, to inform the Court

of its reasonable attempts to do so. (Id.). No summons form has been returned with regards to

Defendant Lambert to date.

       Within 20 days of this Order, the U.S. Marshals Service shall file a Response informing

the Court of the status of its efforts to serve Defendant Lambert in accordance with the October

25, 2019, Order.

       IT IS THEREFORE ORDERED that:

       (1)     The U.S. Marshal shall file a Response within twenty (20) days of this Order

               informing the Court of the status of its efforts to serve Defendant Lambert.

       (2)     The Clerk of Court is respectfully instructed to mail a copy of this Order to the U.S.

               Marshal.

                                                 1
Signed: December 20, 2019




2
